


Exhibit 10.2


AMENDMENT NO. 3 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT


AMENDMENT NO. 3 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (as
amended, supplemented or otherwise modified and in effect from time to time,
this “Amendment”), dated as of June 29, 2012 the “Effective Date”) among TRIMAS
CORPORATION, a Delaware corporation (“TriMas Corp.”), the subsidiaries of TriMas
Corp. identified as Sellers on Schedule I, as sellers (each, individually, a
“Seller” and collectively, the “Sellers”), and TSPC, INC., a Nevada corporation,
as purchaser (in such capacity, the “Purchaser”).
W I T N E S S E T H :
WHEREAS, TriMas Corp., the Sellers and the Purchaser are parties to that certain
Amended and Restated Receivables Purchase Agreement dated as of December 29,
2009, as amended from time to time (the “Agreement;” capitalized terms used and
not otherwise defined herein are used with the meanings attributed thereto in
the Agreement); and
WHEREAS, the parties wish to amend the Agreement on the terms and conditions
hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and among the parties
as follows:
1.    Amendments.
1.1.    Section 9.13 of the Agreement is hereby amended to delete “wholly-owned”
in each place where it appears.
1.2.    Schedule I of the Agreement is hereby amended and restated in its
entirety as set forth on Exhibit A hereto, and each of Arminak & Associates,
LLC, a Delaware limited liability company, and Innovative Molding, a California
corporation (each, a “New Seller”) shall become a “Seller” under the Agreement
as of the Effective Date and shall be bound by, and hereby agrees to comply
with, the terms, conditions provisions and obligations relating to a Seller
under the Agreement.
1.3.    Each New Seller represents and warrants to the Purchaser, as of the
Effective Date, that all representations and warranties of a Seller set forth in
Section 4.01 of the Agreement are true and correct with respect to such New
Seller on and as of the Effective Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct with respect to such New Seller as of such earlier date. All
representations and warranties made hereunder shall be deemed to have been made
by the New Seller under the Agreement.
1.4.    Effective as of the Effective Date, upon the terms and subject to the
conditions set forth in the Agreement and in this Amendment, and without
recourse (except such limited recourse as is specifically provided for in
Sections 5.01(q) and 6.01 of the Agreement), each of the New Sellers hereby
sells, assigns, transfers and conveys to the Purchaser, and the Purchaser hereby
purchases from each of the New Sellers, all of such New Seller's right, title
and interest, whether now owned or hereafter acquired and wherever located, in,
to and under the Receivables outstanding on the Effective Date and thereafter
owned by each of the New Sellers, through any Purchase Termination Date,
together with all Related Security and Collections with respect thereto (to the
extent that such right, title and interest was not already purchased by the
Purchaser) and all Proceeds of the foregoing. Such interest in the Receivables,
expressed as a dollar amount, shall be equal to the aggregate unpaid balance of
the Receivables from time to time. Any sale, assignment, transfer and conveyance
hereunder does not constitute an assumption by the Purchaser of any obligations
of the New Sellers or any other Person to Obligors or to any other Person in
connection with the Receivables or under any Related Security or any other
agreement or instrument relating to the Receivables.
2.    Representations and Warranties. In order to induce the Purchaser to enter
into this Amendment and the Administrative Agent and LC Issuer to consent to the
terms hereof, each of the Sellers hereby represents and warrants to the
Purchaser, the Administrative Agent and LC Issuer as follows:




--------------------------------------------------------------------------------






(a)Legal Existence and Power. Such Seller is a corporation or limited liability
company duly organized, validly existing and in good standing under the laws of
the state of its organization and has all requisite corporate or limited
liability company power and all material governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is now conducted except where the failure to have such
licenses, authorizations, consents and approvals would not have a Material
Adverse Effect. Such Seller is duly qualified to do business in, and is in good
standing in, every other jurisdiction in which the nature of its business
requires it to be so qualified, except where the failure to be so qualified or
in good standing would not have a Material Adverse Effect.
(b)Entity and Governmental Authorization; Contravention. The execution, delivery
and performance by such Seller of this Amendment are within such Seller's
corporate or limited liability company powers, have been duly authorized by all
necessary corporate or limited liability company action, require no action by or
in respect of, or filing with, any Official Body or official thereof, and do not
contravene, or constitute a default under, any provision of applicable law, rule
or regulation or of the Certificate of Incorporation or the By-Laws (or other
organizational documents) of such Seller or of any agreement, judgment,
injunction, order, writ, decree or other instrument binding upon the Seller or
result in the creation or imposition of any Adverse Claim on the assets of such
Seller (except those created by the Agreement and the Receivables Transfer
Agreement).
(c)Binding Effect. The Agreement, as amended by this Amendment, constitutes the
legal, valid and binding obligation of such Seller, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting the rights of
creditors and general equitable principles (whether considered in a proceeding
in equity or at law).
(d)Solvency. Such Seller is not insolvent, does not have unreasonably small
capital with which to carry on its business, is able to pay its debts generally
as they become due and payable, and its liabilities do not exceed its assets.
TriMas Corp. is, and TriMas Corp. and its Subsidiaries are, on a consolidated
basis, solvent.
(e)Consents, Licenses, Approvals, Etc. No consents, including, without
limitation, consents under loan agreements and indentures to which any Seller or
its Affiliates are parties), licenses or approvals are required in connection
with the execution, delivery and performance by such Seller of this Amendment,
its Additional Seller Supplement, if applicable, or the validity and
enforceability against such Seller of this Amendment or its Additional Seller
Supplement, except such consents, licenses and approvals as have already been
obtained and that remain in full force and effect on the date hereof.
(f)No Litigation. There is no pending or, to its knowledge after due inquiry,
threatened action or proceeding affecting such Seller or any of its Subsidiaries
before any Official Body that could reasonably be expected to have a Material
Adverse Effect.
3.    Conditions Precedent. This Amendment shall become effective when each of
the following conditions precedent has been satisfied:
(a)    The Administrative Agent shall have received: (i) counterparts of this
Amendment, duly executed by each of the parties hereto and consented to by the
Administrative Agent and the LC Issuer, (ii) each of the documents specified in
Section 7.02 of the Agreement, and (iii) payment of legal fees incurred in
connection with the Agreement and this Amendment;
(b)    Each of the representations and warranties contained in Section 2 of this
Amendment shall be true and correct in all material respects, it being
understood that the foregoing materiality qualifier shall not apply to any
representation that itself contains a materiality threshold; and
(c)    The parties to the Receivables Transfer Agreement shall have entered into
Amendment No. 1 thereto.












--------------------------------------------------------------------------------




4.    Miscellaneous.
4.1.    This Amendment shall be governed by and construed in accordance with the
laws of the State of New York.
4.2.    The parties hereto hereby submit to the nonexclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York state court sitting in The City of New York for purposes of all legal
proceedings arising out of or relating to this agreement or the transactions
contemplated hereby. Each party hereto hereby irrevocably waives, to the fullest
extent it may effectively do so, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum. Nothing in this Section 4.2 shall affect the right of
the Purchaser to bring any other action or proceeding against any of the Sellers
or its property in the courts of other jurisdictions.
4.3.    This Amendment may be executed in two or more counterparts thereof (and
by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment to the fullest extent permitted by applicable law.
4.4.    This Amendment will inure to the benefit of and be binding upon the
parties hereto and their respective successors, transferees and permitted
assigns. The RTA Purchasers, the LC Issuer and the Administrative Agent are each
intended by the parties hereto to be third-party beneficiaries of this
Amendment.
4.5.    The headings herein are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof. Schedule
I referred to herein shall constitute a part of this Amendment and is
incorporated into this Amendment for all purposes.
4.6.    Each of the parties hereto hereby waives any right to have a jury
participate in resolving any dispute, whether sounding in contract, tort or
otherwise among any of them arising out of, connected with, relating to or
incidental to the relationship between them in connection with this Amendment.
The provisions of this Section shall be continuing and shall survive any
termination of the Agreement as amended hereby.
(Signature Page Follows)




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, TriMas Corp., the Purchaser and the Sellers each have caused
this Amendment to be duly executed by their respective officers as of the day
and year first above written.
TRIMAS CORPORATION




By:    /s/ Robert J. Zalupski
Name:    Robert J. Zalupski
Title:    Vice President Corporate Development and
Treasurer


As Sellers:


ARROW ENGINE COMPANY, A DELAWARE CORPORATION
LAMONS GASKET COMPANY, A DELAWARE CORPORATION
MONOGRAM AEROSPACE FASTENERS, INC., A DELAWARE CORPORATION
NORRIS CYLINDER COMPANY, A DELAWARE CORPORATION
RIEKE CORPORATION, AN INDIANA CORPORATION
CEQUENT PERFORMANCE PRODUCTS, INC., A DELAWARE CORPORATION
CEQUENT CONSUMER PRODUCTS, INC., AN OHIO CORPORATION,
Arminak & Associates, LLC, a Delaware CORPORATION, and
Innovative Molding, a California corporation




  
By:    /s/ Joshua A Sherbin
Name:    Joshua A. Sherbin
Title:    Secretary




As the Purchaser:


TSPC, Inc.


By:    /s/ Robert J. Zalupski
Name:    Robert J. Zalupski
Title:    Vice President Corporate Development and
Treasurer




--------------------------------------------------------------------------------




    




Acknowledged, consented to and agreed as of the date first above written:
WELLS FARGO, NATIONAL ASSOCIATION, as LC Issuer and as Administrative Agent


By:    /s/ Thomas J. Dolphin
Name:    Thomas J. Dolphin
Title: Managing Director






--------------------------------------------------------------------------------










SCHEDULE I
TO RECEIVABLES PURCHASE AGREEMENT


List of Sellers




Corporate Name
Address of Chief Executive Office
County
Arrow Engine Company
2301 E. Independence, Tulsa, OK 74110
Tulsa
Cequent Consumer Products, Inc.
29000-2 Aurora Road, Solon, OH 44139
Cuyahoga
Lamons Gasket Company
7300 Airport Boulevard, Houston, TX 77061
Fort Bend
Monogram Aerospace Fasteners, Inc.
3423 S. Garfield Ave., City of Commerce, CA 90040
Los Angeles
Norris Cylinder Company
1535 FM 1845 S., P.O. Box 7486, Longview, TX 75603
Gregg
Rieke Corporation
500 W. Seventh St., Auburn, IN 46706
De Kalb
Cequent Performance Products, Inc.
47774 Anchor Court West, Plymouth, MI 48170
Wayne
Arminak & Associates, LLC 
1350 Mountain View Circle, Azusa, CA 91702
Los Angeles
Innovative Molding
1200 Valley House Drive, #100, Rohnert Park, CA  94928
Sonoma







